Exhibit 32.1 Certification Pursuant to Section 906of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350 I, Gunther Than, President and Treasurer of View Systems, Inc. (the Corporation), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, to my knowledge that: 1.the Annual Report on Form 10-K/A of the Corporation for the year ended December 31, 2008 (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. View Systems, Inc. Date:June 29, 2009 By: /s/Gunther Than Gunther Than President and Treasurer (PrincipalExecutive Officer, Principal FinancialOfficer,and Principal Accounting Officer)
